Case 1:18-cr-00418-REB-JMC Document 132 Filed 03/19/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Criminal Case No. 18-cr-00418-DW

  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

       1.   JIMMY DANG,
       2.   LISA YANG,
       3.   QI LIN WU,
       4.   SANG TENG,

             Defendants.
  ______________________________________________________________________

               UNITED STATES’ SECOND BILL OF PARTICULARS
                      FOR FORFEITURE OF PROPERTY
  ______________________________________________________________________

            COMES NOW the United States of America, by and through United States

  Attorney Jason R. Dunn and Assistant United States Attorney Elizabeth Young, and

  hereby files the following First Bill of Particulars:

            1.    In the Forfeiture Allegation on page two of the Indictment returned on

  September 11, 2018, the United States alleged that, pursuant to 21 U.S.C. § 853, it

  would seek forfeiture of all property constituting or derived from proceeds obtained from,

  directly or indirectly, and in all property used, or intended to be used in, the commission

  of the offenses alleged in Count One of the Indictment, including, but not limited to, a

  money judgment in the amount of proceeds obtained by the defendants.

            2.    Accordingly, the United States gives notice that as a result of the

  violations of title 21 U.S.C. 841(a)(1) as alleged in Count One of the Indictment, and by

                                                  1
Case 1:18-cr-00418-REB-JMC Document 132 Filed 03/19/19 USDC Colorado Page 2 of 2




  this reference fully incorporated herein, the United States seeks forfeiture of the

  defendant’s interest in the following:

                   a) 21867 Road V, Lewis, Colorado, 81327, more fully described as:

         Subdivision: OLD MINERS HOME Lot: 2B S: 6 T: 37 R: 16 4.03AC B624 P96
         B637 P206

                DATED this 19th day of March 2019.


                                                   Respectfully submitted,

                                                   JASON R. DUNN
                                                   United States Attorney

                                                   s/ Elizabeth Young
                                                   Elizabeth Young
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   1801 California Street, Suite 1600
                                                   Denver, Colorado 80202
                                                   Telephone: 303-454-0100
                                                   Fax: 303-454-0405
                                                   Email: Elizabeth.Young2@usdoj.gov




                                               2
